                   Case
                   Case 1:20-cv-08924-CM
                        1:20-cv-08924-CM Document
                                         Document 147
                                                  139 Filed
                                                      Filed 04/28/21
                                                            04/27/21 Page
                                                                     Page 1
                                                                          1 of
                                                                            of 3
                                                                               3


THE LAW OFFICE OF JOSHUA MOSKOVITZ,P.C.
392 Central A,·enue # 7803                           14 W all Street , Suite 1603                                josh@ moskovitzlaw .com
Jersey Cj;J ,                                               ork, New York 10005                                       Fax (888) 398-0032
Tel. (20 i )       USE)C SDNY                           ... I. (212) 380-7040                                    www.m~skovit;·.mm /
*A <lmi ssi o~ p   d
                   re~                                                                                                                                                                     1
                                                                                                                           ' .,          i,;I             ,,   I ' L/\
                                                                                                                                                               f
                    ELECTRONICALLY FILED
                    DOC#:                I                                   April 27, 2021
                                                                                                           '          J
                                                                                                                          V , .b
                                                                                                                                  ';/               )
                                                                                                                                                      u 1 · 1 J YJ l
                                                                                                                                                          ,, , J
BYECF               DATEFILED:           rJ-0\')a)..,' ·                )~)"1b};~v ;t< ,A. /iv·
Hon. Colleen McMahon                                           J \ J- ~    , / jV c~. ~       ./J                                               c~, \ .
                                                                                                                                                                              1



United States District Judge
Southern District of New York
                                                           I
                                                           '--'-{ .     .   (AfD)\ / / , _f
                                                                            · Ji                ,~ , 1F
                                                                                                                 , o,A
                                                                                                                 Y-             ')
                                                                                                                                  r, ) _/J-                    \J )
                                                                                                                                                                   \J ~
                                                                                                                                                                                        ✓
                                                                       vv ·,/ti_yf  cl~'/ f J ,•) ~
                                                                                                                                           IJ'

Daniel Patrick Moynihan Courthouse                             ff\ V   I)          '                                                                  (j                 u\     \i
500 Pearl Street                                               /' '             \    1/ J        ~ N'                       _J~                           ; ·
New York, New York 10007                                                          d· {:I~ ,/ I ff' {v /J
                                                                                       V                                                                                                ~ J..,
                                                                                                        T                                       I
             Re :       In Re: New York City Policing During Summer 2020 Demonstrations, f\"-        l.f ;\                                          Ai            "J
                                                                                                                                                                                           \(
                        20 Civ. 8924 (CM)(GWG)                                       ~ ?,.:;., \ (;. r/                                                                                 ~'
                        This filing is related to:                                                        0                               '-r7 l                                    1


                        Sierra v. City of New York, 20 Civ. 10291 (CM)(GWG)    ~     f           ,f./ '~                             f                                              \'"'

                                                                                                                                                                                                <r
                        Sow v. City of New York, 21 Civ. 533 (CM)(GWG)                 rJ       ~                                                              t                     j}i
                        Yat: s rv~~ i~   °!~:~   'Y~ r~: 21 Civ: _1,904 (CM)(GWG)                                 \
                                                                                                                                1
                                                                                                                       -\.:J J· . / JK~,.                      l                    ~J
Your Honor:                                                                                                           0-\ ..) ~
                                                                                                                            \              • )            ~J             ii';
        We represent the plaintiffs in Sierra and we write jointly with counsel for plaintiffs in Sow r,(!.'--:\
and Yates to address Your Honor's questions about service of the individual defendants
(Doc. l 38). 1 (The defendants raised no issues regarding service in Payne, Wood, or People. See . J,,,<~
                                                                                                                                                                         i
Doc. 136 at I n.1.)                                                                                          i~
                                                                                                                                                                            ~
        Defendants contend that the reason they did not comply with the Court's Order to move or 1
answer for the individual officers by April 23, 2021 (see Doc. 110) is that "only 13 of the 21 named,1\J
officers were properly served with process" (Doc . 136). That is incorrect. All eight of the \ · //
defendants at issue were served with process or provided a request for waiver of service between u11
January and March 2021 (and many are currently in default):                                                                                                    ;!j:
            •      Andre Jeanpierre was served January 26, 2021 (Sierra Doc. 24).                                                                                  ')                      k;~
            •
            •
                   Alfredo Jeff was served January 26, 2021 (Sierra Doc. 25).
                   Umid Karimov was served January 26, 2021 (Sierra Doc. 26).                                                                   i/ /
            •
            •
                   Debora Matias was served January 28, 2021 (Sierra Doc. 27).
                   Talha Ahmad was served February 8, 2021 (Sow Doc. 40).
                                                                                                                                                 l~ur
                                                                                                                                                 ,t)._ "Jr"
            •      Kevin Argo was served March 1, 2021 (Sow Doc. 61 ).
                                                                                                                       ~ fJJr ~"        1y
                                                                                                                               v
            1
                Unless otherwise noted, all docket references are to the consolidated docket in 20 Civ. 8924 per ,fhe Court~:,:h 1,i f I
February 22, 2021 Scheduli"g Ord« (Doc. 34).                                                       .   ,! I,   ---r0 ~                              -1t"~~-
                                                                                                                                                          ~                         1            ,,J._,

                                                                                                ~ ~yv                    +\PJJ-'
                                                                                               ,~(\Ii r:n) > 11·'<'- ~ -
                                                                                           I\                                                   -../7'1
                                                                    O V'PA 'ffl:r r:
                                                               / vv?
                                                                }"
                                                                       'n

                                                                     '&.)._,
                                                                             rW        J, ': , v
                                                                                 ~ yvJl , -1'.fi ,/l
                                                                                                       v l)./'\
                                                                                                          A,u'\.i\J__)..,.,\ r.,.
                                                                                                                                                                    I/          ,                 /
                 Case
                 Case 1:20-cv-08924-CM
                      1:20-cv-08924-CM Document
                                       Document 147
                                                139 Filed 04/28/21 Page
                                                    Filed 04/27/21 Page 2 of 3
                                                                        2 of 3

 THE LAW OFFICE OF JOSHUA MOSKOVITZ, r-. c.                                               Hon. Colleen McMahon
                                                                                                   April 27, 2021


             •    Edward Carrasco was served March 8, 2021 (Sow Doc. 54).
             •    Fausto Pichardo was mailed a request for waiver of service on March 4, 2021 (Yates).

        After receiving defense counsel's April 23 , 2021 letter (Doc. 136), Sow counsel contacted
defense counsel, who said it is their position the amended complaints must be personally served
on the individual officers before they can answer. This argument is incorrect under either Fed. R.
Civ. P. 5(a)(2), which provides "[n]o service is required on a party who is in default"; or Fed. R.
Civ. P. 5(b)(l), which requires service of amended pleadings on a party's attorney. Defense
counsel - without attempting to meet and confer - did not need to wait until after the close of
business on the deadline set by the Court to raise an issue about service that could have been
resolved a month ago. 2

        On March 26, 2021 - three weeks after the Amended Complaints were filed - defense
counsel moved, on behalf of "defendants," for additional time "to respond to the Amended
Complaints" (Doc. 108). As indicated in defense counsel's letter, the Payne, Sierra, Sow, Woods
and Yates plaintiffs all consented to that request. Defense counsel never said the individual
defendants needed to be personally served with the amended complaints before they could answer.
Nor did defense counsel's March 26 letter motion say - as the City Law Department often says -
that the extension of time was needed to make representation determinations. Defense counsel
had known about these cases for months and their March 26 letter was filed by "the attorney
assigned to represent defendants in the six above referenced matters" (Doc. I 08). 3 Thus, we
understood representation decisions had been made, and service of the amended complaints on
defense counsel was required by Fed. R. Civ. P. 5(b)(l).

         Although it is unclear why defense counsel is now taking the position that some (but not
all) of the individual defendants need to be served with the amended complaints, 4 litigating this
issue is not sensible. Plaintiffs in the three affected cases are preparing amended summonses for
the Clerk and we will expeditiously serve the eight affected officers with the amended
complaints.




         2
            It is surpnsmg that defense counsel waited to raise this issue considering the Court ' s previous
admonishment to defendants for making a belated request for additional time to respond to the amended complaints
(see Doc. 110) ('This could have been raised with me as early as March 8. Please don 't make this error again. You
have until April 23 to move or answer on behalf of the named officers.").

         3
           Indeed, to obtain defense and indemnification from the City, an employee must "deliver[] to the corporation
counsel at the office of the law department of the city .. . the original or a copy of any summons, complaint, process,
notice, demand or pleading within ten days after he is served with such document." General Municipal Law§ 50-k(4)
(emphasis added). Thus, the Corporation Counsel should have received demands for defense from all individual
defendants at least a month ago and as early as February.

         4
         Defense counsel did not insist that Defendants de Blasio, Shea, and Monahan be personally served with the
amended complaints before Corporation Counsel appeared for them.


                                                          2
        Case 1:20-cv-08924-CM Document 147 Filed 04/28/21 Page 3 of 3
        Case 1:20-cv-08924-CM Document 139 Filed 04/27/21 Page 3 of 3

THE LAW OFFICE OF J OSHUA MOSKOVITZ, 1·.c .              Hon. Colleen McMahon
                                                                  April 27, 2021




cc:   All counsel of record




                                          3
